DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 07/08/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are currently pending and examined below. 

Drawings

2.	The drawings filed on 07/08/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDSs) filed on 08/08/2019 and 03/03/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The Applicants priority to Chinese Patent5 Application # 201811053045.X, filed on September 10, 2018, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1, 4, 9, 12, 16 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Byron (U.S. Patent Application Publication # 2017/0060994 A1).

With regards to claim 1, Byron teaches a method for operating a smart terminal, comprising parsing a currently inputted user voice command to a current text command (Para 52, teach the recognition of input voice query by speech recognition);  

5querying a historical text command record matching the current text command from a historical text command record set corresponding to a historical user voice command set (Para 78, teaches that historical analysis of user's queries may also be used to detect or recognize and extract keywords for mapping within the keyword ontology, with frequently selected results and topics of previous queries identified and extracted as keywords from future queries to be compared to the ontology mappings);

parsing the queried historical text command record 10to obtain a user's intention; sending a user request generated based on the user's intention to a resource database (Para 79, teaches that historical analysis may also define association rules for the ontology mappings, to establish contextual relationships among the identified keywords, for example "restaurant" with "weather." Once relationships 

and commanding an action component to take an action based on a response returned from the resource database, 15and the user's intention (Paragraphs 79-80, further teach that once "restaurant" is searched, the system may then prompt the user for time, location, weather inputs, or retrieve most frequent or last inputs from the user ontology mapping data. In this respect, each keyword or category may function as a dimension or context for retrieving results in satisfaction of user queries. Once a keyword is identified from a query/subject, based on ontology mappings the aspects may classify the category of the keyword and also identify related categories. Aspects may analyze and match keywords or other attributes of a current, new query, including facial expressions, body languages and movements of the user associated with the current query, against different dimensions of the keyword ontology mapping that are learned to be frequently associated with an immediately previous query).

With regards to claim 4, Byron teaches method according to claim 1, wherein the historical 15user voice command is a user voice command stored within preset historical time (Paragraphs 79-80, further teach that once "restaurant" is searched, the system may then prompt the user for time, location, weather inputs, or retrieve most frequent or last inputs from the user ontology mapping data. In this respect, each keyword or category may function as a dimension or 

With regards to claims 9 and 12, these are device claims for the corresponding method claims 1 and 4. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 9 and 12 are similarly rejected under the same rationale as applied above with respect to method claims 1 and 4. Para 4 of Byron, teaches use of hardware including processors, memory and computer readable media. 

With regards to claims 16 and 19, these are computer readable medium (CRM) claims for the corresponding method claims 1 and 4. These two sets of claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claims 16 and 19 are similarly rejected under the same rationale as applied Para 4 of Byron, teaches use of hardware including processors, memory and computer readable media. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byron in view of Saadat (U.S. Patent Application Publication # 2012/0047164 A1).

With regards to claim 53, Byron may not explicitly detail the limitation wherein 10querying the historical text command record matching the current text command from the historical text command record set corresponding to the historical user voice command set using a maximum matching algorithm. This is taught by Saadat (Paragraphs 95-96 and figure 3A, teach that during step 335, the number K of matches is determined based on a number M of maximum contributions from one node in response to previous deterministic requests for 100% confidence, wherein the previous requests are similar to the current request. This value is stored in field 289 of request category statistics data structure 270. Thus, in some embodiments, determining the number K of matches to request from each of the number N of nodes further comprises determining the number K based on the number M, e.g. the aggregator node responding to a request for the 600 most highly rated entries for Civil War books after 1960 will generate a request that belongs to the category of title and publication date and rating with size range 501-1000. It is assumed for purposes of illustration that such requests experienced a maximum number of 11 deterministic matches from a single node).

Saadat, para 1). 

With regards to claim 11, this is a device claim for the corresponding method claim 3. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 11 is similarly rejected under the same rationale as applied above with respect to method claim 3. Para 4 of Byron, teaches use of hardware including processors, memory and computer readable media. 

With regards to claim 18, this is a computer readable medium (CRM) claim for the corresponding method claim 3. These two claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claim 18 is similarly rejected under the same rationale as applied above with respect to method claim 3. Para 4 of Byron, teaches use of hardware including processors, memory and computer readable media. 

7.	Claims 5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byron in view of Shinkai (U.S. Patent Application Publication # 2015/0206534 A1).

With regards to claim 55, Byron may not explicitly detail the limitation wherein the commanding an action component to take an action based on a response returned from the resource database and the 20user's intention comprises prompting, if the response returned from the resource database indicates failure to parse a correct command, failure to parse the correct command to a user. However, this is taught by Shinkai (Figure 3 and para 14, teach unsuccessful speech recognition by the system, shown by null and its prompt to the user asking him to speak again);

and 25presenting, if the response returned from the resource database indicates the correct command resolved, the user with an operation indicated by the user's intention based on the resolved correct command (Figure 3, teaches successful speech recognition by the system and its response to the successful speech recognition, namely good morning).

Byron and Shinkai can be considered as analogous art as they belong to a similar field of endeavor in query response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Shinkai (Use of prompts for unrecognized queries) with those of Shinkai, para 7). 

With regards to claim 13, this is a device claim for the corresponding method claim 5. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 5. Para 4 of Byron, teaches use of hardware including processors, memory and computer readable media. 

With regards to claim 8, please see the rejection of claim 5 above. 

8.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byron in view of Saadat and further in view of Shinkai.

With regards to claim 75, Byron and Saadat may not explicitly detail the limitation wherein the commanding an action component to take an action based on a response returned from the resource database and the 20user's intention comprises prompting, if the response returned from the resource database indicates failure to parse a correct command, failure to parse the correct command to a user. However, this is taught by Shinkai (Figure 3 and para 14, teach unsuccessful speech recognition by the system, shown by null and its prompt to the user asking him to speak again);

and 25presenting, if the response returned from the resource database indicates the correct command resolved, the user with an operation indicated by the user's intention based on the resolved correct command (Figure 3, teaches successful speech recognition by the system and its response to the successful speech recognition, namely good morning).

Byron, Saadat and Shinkai can be considered as analogous art as they belong to a similar field of endeavor in query response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Shinkai (Use of prompts for unrecognized queries) with those of Byron and Saadat (Use of query matching between current and historical queries) so as to conduct the smooth query search communication (Shinkai, para 7). 

With regards to claim 15, this is a device claim for the corresponding method claim 7. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to method claim 7. Para 4 of Byron, teaches use of hardware including processors, memory and computer readable media. 

Allowable Subject Matter

9.	Claims 2, 6, 10, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, along or in combination, fails to teach the limitations of claims 2, 10 and 17. Claims 6 and 14 are dependent on claims 2 and 10 respectively and thus narrower versions of claims 2 and 10 respectively, therefore also allowable. The Examiner shall outline more detailed reasons for allowability as and when the Application proceeds to allowance. 

Conclusion

10.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Benedetto (U.S. Patent Application Publication # 2019/0291011 A1), Steelberg (U.S. Patent Application Publication # 2017/0199943 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)